Chapman, J.
The straightening of a crooked highway must be regarded as an alteration of it, and its operation is to discontinue such parts as are left without the limits of the way as straightened. The way in this case was so altered as to be “ not less than fifty feet wide, southerly of the lines described,” which lines were constituted, by the order of the county commissioners, the northerly boundary of the way. This description cannot be regarded as appropriating more than fifty feet to the highway, and that part of the old way which lay south of it was discontinued. The plaintiffs then fenced in and occupied the land lying south of this straightened way, claiming title to it. This occupation constituted a good possessory title against all persons who had not a better title. The defendants, having no rights beyond the limits of the highway, removed the fence and took gravel from the inclosed land. This was clearly a trespass; and the other questions raised are, in this view of the case, immaterial. Exceptions overruled.